Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs 3A-8D & 10A-10B
Species B: Figs 9A-9B
Species C: Figs 11A-12B
Species D: Figs 13A-14B
Species E: Figs 15A & 20A-21B
Species F: Figs 15B-15D, 22A-22B, & 34A-34B
Species G: Figs 15E-15F & 35A-35C
Species H: Figs 15G
Species I: Figs 16A-19B
Species J: Figs 22C-22D
Species K: Figs 23A-23D
Species L: Figs 24A-27
Species M: Figs 28A-29B
Species N: Figs 30-31B
Species O: Figs 32-33B
Species P: Figs 37-38
Species Q: Figs 39-40


If the applicant elects Species A above, the application is further subject to the following Subspecies election (hook having an ancillary tool or hook without ancillary tool):
                Subspecies aa: Figs 3A-3C 
                Subspecies bb: Figs 5A-5C  

If the applicant elects Species E above, the application is further subject to the following Subspecies election (trays):
                Subspecies cc: Figs 20A-20B
                Subspecies dd: Figs 21A-21B  
                
If the applicant elects Species F above, the application is further subject to the following Subspecies election (storage holder):
                Subspecies ee: Figs 22A-22B
                Subspecies ff: Figs 34A-34B  
       
If the applicant elects Species I above, the application is further subject to the following Subspecies election (hooks):
                Subspecies gg: Fig 17B 
                Subspecies hh: Figs 18A-18B  
                Subspecies ii: Fig 19A   


The species are independent or distinct because the species each comprise different elements and different configurations of a display attachment/assembly tool. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are considered to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species each require a different field of search and different text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/           Examiner, Art Unit 3631